Per Curiam.
A petition for certification having been submitted to this Court, and the Court having considered the same,
It is hereupon Ordered that the petition for certification is granted (62 N. J. 80), and the matter is remanded to the Appellate Division with directions to grant the application to intervene and to hear the merits of the appeal at a short date to be fixed by the Appellate Division.
Por reversal —• Chief Justice Weintraub and Justices Jacobs, Proctor, Hall and Mountain and Judges Con-eord and Sullivan — 7.
Opposed — None.